DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the screw" in the 4th line. There is insufficient antecedent basis for this limitation in the claim. In the context of this claim it is unclear if a screw is included in the structure or not. For the purposes of this examination, this claim will be interpreted as requiring that the apertures are capable of receiving a screw, as this appears to be the broadest reasonable interpretation of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2008/0245194, previously cited, hereinafter ‘194) in view of Thompson (US 2008/0229887, previously cited) and Ross (US 2016/0136790, previously cited, hereinafter ‘790).
Regarding claim 1, Ross teaches a ratchet wrench comprising a head (10), a toothed wheel (20) rotationally inserted in the head (fig 1; [0026]), two detents (16, 18) inserted in the head, a spring (14) compressed between the detents (fig 1), and an auxiliary element (22) supported on the wrench comprising a vertical plate comprising two slant portions (fig 1, slant portions 22a, 22b), a disc (15) comprising two hooks on two opposite sides of the engaging disc (fig 1; see hooks on ends of element 15 engaging element 17), wherein the disc is operable to rotate to make one of the hooks hook and engage a selected one of the detents with the toothed wheel ([0025]) while the other one of the detents pushes one of the slant portions so that the other one of the slant portions pushes the selected detent against the toothed wheel 
Regarding claim 3, ‘194, as modified, teaches all the elements of claim 1 as described above. ‘194, as modified, further teaches a connective portion (‘790; element 102, fig 1) formed between the horizontal plate and the vertical plate.
Regarding claim 4, ‘194, as modified, teaches all the elements of claim 1 as described above. ‘194 further teaches a movement chamber between the hooks (fig 1; space between hooks).
Regarding claim 5, ‘194, as modified, teaches all the elements of claim 1 as described above. Thompson further teaches the extension (92) is a non-circular extension (fig 1), wherein the engaging aperture (94) comprises a non-circular portion for receiving the extension ([0028]).
Regarding claim 6, ‘194, as modified, teaches all the elements of claim 1 as described above. Thompson further teaches the extension extends from a lower face of the switch (fig 1) and comprises a semi-circular recess (element 114 has a circular shape consisting of two semicircles) next to the central aperture, wherein the engaging aperture comprises a semicircular portion (opposite the oblong portion; fig 2), wherein the semi-circular recess of the extension and the semi-circular portion of the engaging aperture are capable of receiving a screw (fig 2; the apertures align, thus providing a space capable of receiving a screw; see 112b rejection above).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘194 in view of Thompson and ‘790 as applied to claim 1 above, and further in view of Arnold et al (US 5913954, previously cited).
Regarding claim 2, ‘194, as modified, teaches all the elements of claim 1 as described above. ‘194 does not teach a screw inserted in the handle through the central aperture of the switch and the engaging aperture of the disc. Arnold teaches a ratchet wrench comprising a screw (54) inserted in a portion of a handle (at 26) through a central aperture (52) of a switch .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘194 in view of Thompson and ‘790 as applied to claim 6 above, and further in view of Chen (US 2005/0092135, previously cited). 
Regarding claim 7, ‘194, as modified, teaches all the elements of claim 6 as described above. ‘194 does not teach a ball connected to the head or positioning recesses in the extension. Chen teaches a ratchet wrench comprising a ball (18) connected to a head (fig 2), wherein a non-circular extension (on element 31) comprises positioning recesses (62, 35), one of which receives the ball to keep the switch in one of two different positions relative to the head ([0028]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a ball and recesses on the non-circular extension of ‘194 in order to retain the switch in the desired position as taught by Chen ([0029]).
Response to Arguments
Applicant's arguments filed 28 Sep 2020 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach a ratchet including a spring in . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7299720 is cited, providing an additional teaching of a ratchet mechanism including a spring, two detents, switch and hooked disc as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723